TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 21, 2019



                                      NO. 03-19-00058-CR


                               Ex parte Gaspar Benavides Govea




              APPEAL FROM THE COUNTY COURT OF LLANO COUNTY
                BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                    AFFIRMED -- OPINION BY JUSTICE BAKER
                  CONCURRING OPINION BY JUSTICE GOODWIN




This is an appeal from the order denying appellant’s application for writ of habeas corpus signed

by the trial court. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the order. Therefore, the Court affirms the trial court’s order

denying appellant’s application for writ of habeas corpus. Appellant shall pay all costs relating

to this appeal, both in this Court and in the court below.